NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            AUG 25 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                         No. 14-30242

              Plaintiff - Appellee,               D.C. No. 3:13-cr-00089-SLG-2

 v.
                                                  MEMORANDUM*
DAVID ALAN GONZALES,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                             Submitted August 13, 2015
                                Anchorage, Alaska

Before: SCHROEDER, RAWLINSON, and MURGUIA, Circuit Judges.

      David Alan Gonzales appeals his convictions for drug trafficking

conspiracy, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), and possession of a

controlled substance with intent to distribute, in violation of 21 U.S.C. § 841(a)(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The district court admitted into evidence a Reverse Look-Up Report to

show that Gonzales’s cell phone had repeatedly tracked the shipment of a package

containing over 50 grams of methamphetamine. The report was automatically

generated when a postal inspector entered the package’s tracking number into a

U.S. Postal Service database. Gonzales challenges the admission of the report on

hearsay and Confrontation Clause grounds. Because the Reverse Look-Up Report

was automatically computer-generated without human input or review, it is not a

statement of a “person,” Fed. R. Evid. 801(a), and therefore is not subject to the

rule against hearsay. See United States v. Lizarraga-Tirado, 789 F.3d 1107, 1110

(9th Cir. 2015) (“[M]achine statements aren’t hearsay.”). Because the report is not

hearsay, it is also not subject to the Confrontation Clause. See id.; United States v.

Cazares, 788 F.3d 956, 979 (9th Cir. 2015).

      2. “To establish a drug conspiracy, the government must prove (1) an

agreement to accomplish an illegal objective; and (2) the intent to commit the

underlying offense.” United States v. Reed, 575 F.3d 900, 923 (9th Cir. 2009)

(quoting United States v. Iriarte-Ortega, 113 F.3d 1022, 1024 (9th Cir. 1997)).

Viewing the evidence in the light most favorable to the prosecution, a rational juror

could infer that Gonzales participated in a drug trafficking conspiracy. See United

States v. Mincoff, 574 F.3d 1186, 1192 (9th Cir. 2009).


                                           2
      A package containing a large quantity of methamphetamine was addressed

to “Dave” at an address in Anchorage, Alaska. A cell phone registered to Gonzales

repeatedly tracked the shipment of the package and contained a photograph of the

package’s tracking number. Gonzales arrived at the delivery address shortly after

the package was received, and the package was opened shortly after Gonzales

arrived. Other packages similar to the subject package recently had been delivered

to, e.g., “My Brother Dave,” at the same delivery address. This evidence is

sufficient for a rational juror to infer the existence of an agreement to distribute

methamphetamine. See, e.g., United States v. Duenas, 691 F.3d 1070, 1085–86

(9th Cir. 2012) (conspiracy conviction supported by evidence of large quantity of

methamphetamine and statements referencing additional participants in distribution

scheme); Reed, 575 F.3d at 924 (conspiracy conviction supported by testimony

regarding defendant’s involvement in multiple drug transactions).

      With respect to Gonzales’ intent to distribute, the subject package contained

52 grams of 100% pure methamphetamine, the equivalent of $5,000 worth, or

between 250–500 individual doses. In addition, the following items, among others,

were found at the subject delivery address: two firearms, ammunition, a ballistic

vest, and a digital scale. This evidence is sufficient for a rational juror to infer

Gonzales’ intent to distribute methamphetamine. See United States v. Savinovich,


                                            3
845 F.2d 834, 838 (9th Cir. 1988) (“Intent to distribute may be inferred from the

purity, price, and quantity of the drug possessed.”); United States v. Johnson, 357
F.3d 980, 985 (9th Cir. 2004) (intent to distribute “evidenced by the distribution

paraphernalia”).

      3. To support a conviction for possession with intent to distribute, the

government must prove (1) knowing possession of a controlled substance with (2)

intent to distribute it to another person. 21 U.S.C. § 841(a)(1). A postal inspector

testified that the delivered package contained a “detectable amount” of

methamphetamine. See 21 U.S.C. § 841(b). And, as noted above, the subject

package contained a large quantity of 100% pure methamphetamine, see

Savinovich, 845 F.2d at 838, and extensive distribution paraphernalia was found at

the delivery address, see Johnson, 357 F.3d at 985. Viewed in the light most

favorable to the prosecution, a rational juror could infer from this evidence both

knowing possession and intent to distribute. Mincoff, 574 F.3d at 1192.

      AFFIRMED.




                                          4